Order, Supreme Court, New York County (Leland DeGrasse, J.), entered on or about March 27, 2002, which denied plaintiff’s motion to restore the action to the calendar and for summary judgment and granted defendants’ cross motion to dismiss the complaint pursuant to CPLR 3404, unanimously affirmed, without costs.
The motion to restore was properly denied for failure to show a reasonable excuse for the delay in moving to restore, an intent not to abandon the action and lack of prejudice to defendants (see Burgos v 2915 Surf Ave. Food Mart, 298 AD2d 282, 283 [2002]). Nor is plaintiff entitled to summary judgment. We have considered plaintiffs other arguments and find them unavailing. Concur — Nardelli, J.P., Saxe, Sullivan, Wallach and Williams, JJ.